 



EXHIBIT 10.19.3

SECOND AMENDMENT
TO
LOAN DOCUMENTS

     This Second Amendment to Loan Documents is entered into as of May 27, 2004
(the “Amendment”), by and between COMERICA BANK (“Bank”), ALLIANCE CONSULTING
GROUP ASSOCIATES, INC. (“Consulting”) and ALLIANCE HOLDINGS, INC., (“Holdings”;
Alliance and Holdings are referred to herein individually as a “Borrower” and
collectively, the “Borrowers”).

RECITALS

     Borrowers and Bank are parties to that certain Loan and Security Agreement
dated as of September 25, 2003, as amended, including without limitation by that
certain First Amendment to Loan and Security Agreement dated as of December 12,
2003 (collectively, the “Agreement”) and that certain LIBOR Addendum to Loan and
Security Agreement dated as of September 25, 2003 (the “LIBOR Addendum”). The
parties desire to amend the Agreement and the LIBOR Addendum in accordance with
the terms of this Amendment.

     NOW, THEREFORE, the parties agree as follows:

     1. The following defined terms in Section 1.1 of the Agreement are hereby
amended to read as follows:

          “Credit Extension” means each Advance, extension of ACH services,
Letter of Credit, or any other extension of credit by Bank for the benefit of a
Borrower hereunder.

          “ACH Sublimit” means a sublimit for Automated Clearing House
transactions under the Revolving Line not to exceed $150,000.

     2. The first sentence of Section 2.1(a) of the Agreement is hereby amended
to read as follows: “Subject to and upon the terms and conditions of this
Agreement, Borrowers may request Advances in an aggregate outstanding amount not
to exceed the lesser of the Revolving Line or the Borrowing Base, minus, in each
case, the ACH Sublimit and the aggregate face amount of all outstanding Letters
of Credit.”

     3. Section 2.1(b) of the Agreement is hereby amended to read as follows:

          (b) [Intentionally Omitted.]

     4. A new Section 2.1(d) is hereby added to the Agreement to read as
follows:

          (c) Letters of Credit.

               (i) Subject to the terms and conditions of this Agreement, at any
time prior to the Revolving Maturity Date, Bank agrees to issue or cause to be
issued letters of credit for the account of a Borrower (each, a “Letter of
Credit” and collectively, the “Letters of Credit”) in an aggregate outstanding
face amount not to exceed the lesser of the Revolving Line or the Borrowing Base
minus, in each case, the aggregate amount of the outstanding Advances and the
ACH Sublimit, provided that the aggregate face amount of all outstanding Letters
of Credit shall not exceed $400,000. All Letters of Credit shall be, in form and
substance, acceptable to Bank in its sole discretion and shall be subject to the
terms and conditions of Bank’s form of standard application and letter of credit
agreement (the “Application”), which Borrowers hereby agree to execute,
including Bank’s standard fee equal to 1.5% per annum of the face amount of each
Letter of Credit. On any drawn but unreimbursed Letter of Credit, the
unreimbursed amount

1



--------------------------------------------------------------------------------



 



shall be deemed an Advance under Section 2.1(a). Prior to the Revolving Maturity
Date, Borrowers shall secure in cash all obligations under any outstanding
Letters of Credit on terms acceptable to Bank.

               (ii) The obligation of Borrowers to reimburse Bank for drawings
made under Letters of Credit shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement,
the Application, and such Letters of Credit, under all circumstances whatsoever.
Borrowers shall indemnify, defend, protect, and hold Bank harmless from any
loss, cost, expense or liability, including, without limitation, reasonable
attorneys’ fees, arising out of or in connection with any Letters of Credit,
except for expenses caused by Bank’s gross negligence or willful misconduct.

     5. Section 2.2 of the Agreement is hereby amended to read as follows:

     2.2 Overadvances. If the aggregate amount of the outstanding Advances plus
the aggregate face amount of all outstanding Letters of Credit plus the ACH
Sublimit exceeds the lesser of the Revolving Line or the Borrowing Base at any
time, Borrower shall immediately pay to Bank, in cash, the amount of such
excess.

     6. A new Section 14 is hereby added to the Agreement to read as follows:

     14. REFERENCE PROVISION.

     If and only if the jury trial waiver set forth in Section 11 of this
Agreement is invalidated for any reason by a court of law, statute or otherwise,
the reference provisions set forth below shall be substituted in place of the
jury trial waiver. So long as the jury trial waiver remains valid, the reference
provisions set forth in this Section shall be inapplicable.

     (a) Each controversy, dispute or claim (each, a “Claim”) between the
parties arising out of or relating to this Agreement, any security agreement
executed by a Borrower in favor of Bank, any note executed by a Borrower in
favor of Bank or any other document, instrument or agreement executed by a
Borrower with or in favor of Bank (collectively in this Section, the “Loan
Documents”), other than (i) all matters in connection with nonjudicial
foreclosure of security interests in real or personal property; or (ii) the
appointment of a receiver or the exercise of other provisional remedies (any of
which may be initiated pursuant to applicable law) that are not settled in
writing within fifteen (15) days after the date on which a party subject to the
Loan Documents gives written notice to all other parties that a Claim exists
(the “Claim Date”) shall be resolved by a reference proceeding in California in
accordance with the provisions of Section 638 et seq. of the California Code of
Civil Procedure, or their successor sections (“CCP”), which shall constitute the
exclusive remedy for the resolution of any Claim concerning the Loan Documents,
including whether such Claim is subject to the reference proceeding. Except as
set forth in this section, the parties waive the right to initiate legal
proceedings against each other concerning each such Claim. Venue for these
proceedings shall be in the Superior Court in the County where the real
property, if any, is located or in a County where venue is otherwise appropriate
under state law (the “Court”). By mutual agreement, the parties shall select a
retired Judge of the Court to serve as referee, and if they cannot so agree
within fifteen (15) days after the Claim Date, the Presiding Judge of the Court
(or his or her representative) shall promptly select the referee. A request for
appointment of a referee may be heard on an ex parte or expedited basis. The
referee shall be appointed to sit as a temporary judge, with all the powers for
a temporary judge, as authorized by law, and upon selection should take and
subscribe to the oath of office as provided for in Rule 244 of the California
Rules of Court (or any subsequently enacted Rule). Each party shall have one
peremptory challenge pursuant to CCP §170.6. Upon being selected, the referee
shall (a) be requested to set the matter for a status and trial-setting
conference within fifteen (15) days after the date of selection and (b) if
practicable, try any and all issues of law or fact and report a statement of
decision upon them within ninety (90) days of the date of selection. The

2



--------------------------------------------------------------------------------



 



referee will have power to expand or limit the amount of discovery a party may
employ. Any decision rendered by the referee will be final, binding and
conclusive, and judgment shall be entered pursuant to CCP §644 in any court in
the State of California having jurisdiction. The parties shall complete all
discovery no later than fifteen (15) days before the first trial date
established by the referee. The referee may extend such period in the event of a
party’s refusal to provide requested discovery for any reason whatsoever,
including, without limitation, legal objections raised to such discovery or
unavailability of a witness due to absence or illness. No party shall be
entitled to “priority” in conducting discovery. Either party may take
depositions upon seven (7) days written notice, and shall respond to requests
for production or inspection of documents within ten (10) days after service.
All disputes relating to discovery which cannot be resolved by the parties shall
be submitted to the referee whose decision shall be final and binding upon the
parties. Pending appointment of the referee as provided herein, the Superior
Court is empowered to issue temporary and/or provisional remedies, as
appropriate.

     (b) Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of all hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding.
Except for trial, all proceedings and hearings conducted before the referee
shall be conducted without a court reporter unless a party requests a court
reporter. The party making such a request shall have the obligation to arrange
for and pay for the court reporter. Subject to the referee’s power to award
costs to the prevailing party, the parties shall equally bear the costs of the
court reporter at the trial and the referee’s expenses

     (c) The referee shall determine all issues in accordance with existing
California case and statutory law. California rules of evidence applicable to
proceedings at law will apply to the reference proceeding. The referee shall be
empowered to enter equitable as well as legal relief, to provide all temporary
and/or provisional remedies and to enter equitable orders that shall be binding
upon the parties. At the close of the reference proceeding, the referee shall
issue a single judgment at disposing of all the claims of the parties that are
the subject of the reference. The parties reserve the right (i) to contest or
appeal from the final judgment or any appealable order or appealable judgment
entered by the referee and (ii) to obtain findings of fact, conclusions of laws,
a written statement of decision, and (iii) to move for a new trial or a
different judgment, which new trial, if granted, shall be a reference proceeding
under this provision.

     (d) If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by the reference procedure herein
described will be resolved and determined by arbitration conducted by a retired
judge of the Court, in accordance with the California Arbitration Act §1280
through §1294.2 of the CCP as amended from time to time. The limitations with
respect to discovery as set forth in this Section shall apply to any such
arbitration proceeding.

     7. Exhibit C to the Agreement is hereby amended to read as Exhibit C
attached hereto.

     8. Section 2(a) of the LIBOR Addendum is hereby amended in its entirety to
read as follows:

          (a) A rate equal to (i) the Prime Rate as referenced in the Loan
Agreement and quoted from time to time by Bank as such rate may change from time
to time minus (ii) one half of one percent (0.50%) (the “Prime Rate Option”); or

     9. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement and the LIBOR Addendum. The
Agreement and the LIBOR Addendum, as amended hereby, shall be and remain in full
force and effect in accordance with their respective terms and hereby are
ratified and confirmed in all respects. Except as expressly set forth herein,
the execution, delivery, and performance of this Amendment shall not operate as
a waiver of, or as an amendment of, any right, power, or remedy of Bank under
the

3



--------------------------------------------------------------------------------



 



Agreement and the LIBOR Addendum, as in effect prior to the date hereof. Each
Borrower ratifies and reaffirms the continuing effectiveness of all promissory
notes, guaranties, security agreements, mortgages, deeds of trust, environmental
agreements, and all other instruments, documents and agreements entered into in
connection with the Agreement.

     10. Each Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

     11. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

     12. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

               (a) this Amendment, duly executed by Borrowers;

               (b) an Affirmation of Subordination;

               (c) an amount equal to all Bank Expenses incurred through the
date of this Amendment; and

               (d) such other documents, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.

     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

      ALLIANCE HOLDINGS, INC.
 
   
 
   
By:
  /s/ Stephanie Cohen

   
 
   
Title:
  Authorized Corporate Signer

   
 
   
 
    ALLIANCE CONSULTING GROUP ASSOCIATES, INC.
 
   
 
   
By:
  /s/ Stephanie Cohen

   
 
   
Title:
  CFO and Assistant Secretary

   
 
   
 
    COMERICA BANK
 
   
 
   
By:
  /s/ Bradley Steele

   
 
   
Title:
  First Vice President

   

4



--------------------------------------------------------------------------------



 



EXHIBIT C

BORROWING BASE CERTIFICATE



 

Borrower: ALLIANCE CONSULTING GROUP ASSOCIATES, INC. & ALLIANCE HOLDINGS, INC.
Lender: Comerica Bank

Commitment Amount: $10,000,000



 

                  ACCOUNTS RECEIVABLE        

  1.   Accounts Receivable Book Value as of             $                    

  2.   Additions (please explain on reverse)       $                    

  3.   TOTAL ACCOUNTS RECEIVABLE       $                    
 
                ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)        

  4.   Amounts over 90 days due   $                        

  5.   Balance of 35% over 90 day accounts   $                        

      Balance of 50% over 90 day accounts (for account debtors listed on
Appendix 1)   $                        

  6.   Concentration Limits        

  7.   Foreign Accounts   $                        

  8.   Governmental Accounts   $                        

  9.   Contra Accounts   $                        

  10.   Demo Accounts   $                        

  11.   Intercompany/Employee Accounts   $                        

  12.   Other (please explain on reverse)   $                        

  13.   TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS       $                    

  14.   Eligible Accounts (#3 minus #13)       $                    

  15.   LOAN VALUE OF ACCOUNTS (85% of #14)       $                    
 
                BALANCES        

  16.   Maximum Loan Amount       $                    

  17.   Total Funds Available [Lesser of #16 or #15]       $                    

  18.   Present balance owing on Line of Credit       $                    

  19.   Outstanding under Sublimits       $                    

  20.   RESERVE POSITION (#17 minus #18 and #19)       $                    

The undersigned each represents and warrants that the foregoing is true,
complete and correct, and that the information reflected in this Borrowing Base
Certificate complies with the representations and warranties set forth in the
Loan and Security Agreement between the undersigned and Comerica Bank.

              ALLIANCE CONSULTING GROUP ASSOCIATES, INC.   ALLIANCE HOLDINGS,
INC.
 
           
 
           
By:
      By:    

           

  Authorized Signer       Authorized Signer

5